Citation Nr: 1030928	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  07-00 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a compensable evaluation for pseudofolliculitis 
barbae.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1988 to October 
1993.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In December 2008, the Board remanded this case for additional 
development, and the case has been returned for further appellate 
review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

This claim was previously remanded in order to schedule the 
Veteran for a VA examination to determine the severity of his 
service-connected pseudofolliculitis barbae.  In particular, the 
Board found it necessary to determine the percentage of the 
Veteran's skin (or of his exposed skin) was affected by a flare-
up in his disability.  Due to an ambiguity in the resulting 
examination report, however, the Board finds that another remand 
for clarification is warranted.  

Specifically, the Board notes that the rating criteria for 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2009), are based in part 
upon the percentage of the entire body or of the exposed areas 
that are affected by the skin disability.  Ratings may also be 
affected by whether the Veteran requires topical or systemic 
therapy.

The February 2009 VA examination report notes that less than 
three percent of the Veteran's body surface area is involved in 
exposed areas and that zero percent of unexposed body surface 
areas are involved.  In discussing the diagnosis, the examiner 
stated that "At worst this condition would affect 3% total body 
[surface area], or about 1/3 of the [body surface area] of the 
head.  Currently does not have confluence in areas affected."  
The examiner also suggested that the Veteran required topical and 
possibly systemic treatment.  

It is unclear from the examination report what percentage of the 
Veteran's exposed body surface area is affected by his 
pseudofolliculitis barbae, both during and between flare-ups.  In 
particular, the Board notes that the conclusion that the 
Veteran's condition would, at worst, affect three percent of his 
total body surface area suggests that he might meet the criteria 
for a compensable disability rating.  Specifically, the Board 
notes that a 10 percent disability rating is awarded when the 
disability covers at least five percent of the exposed areas.  
Considering that the examiner opined the disability at issue 
would cover three percent of the total body surface area or one-
third of the head, the Board finds it reasonable to obtain 
clarification as to what percentage of the Veteran's exposed body 
surface area is affected.  

The Board further notes that it appears the Veteran has 
established medical care through VA.  On remand, the Veteran's VA 
medical records should be obtained and associated with the claims 
file.

Finally, the Board notes that the Veteran's accredited 
representative (Missouri Veterans Commission) did not submit a 
new VA Form 646, Statement of Accredited Representative in 
Appealed Case, despite having been given  the opportunity to do 
so in a March 2010 letter.  If the claim is resubmitted to the 
Board following the requested development, the representative 
should be given an opportunity to present a VA Form 646 or 
arguments.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's 
outstanding VA medical records and ensure 
that those copies are associated with the 
claims file.

2.  The Veteran's claims file should again be 
sent to the February 2009 VA examiner for 
clarification of the question asked below.  
If the prior examiner is not available, the 
claims folder should be sent to another 
examiner for review.  If the examiner finds 
that a new VA examination is necessary in 
order to answer the following questions, the 
Veteran should be scheduled for a new VA 
examination.  

If a new examination is necessary, the claims 
folders must be thoroughly reviewed by the 
examiner in connection with the examination, 
and a complete history should be elicited 
directly from the Veteran.  Any tests and 
studies deemed necessary by the examiner 
should be conducted.  All findings should be 
reported in detail.  

The examiner should provide an estimate of 
the percentage of exposed body surface area 
the Veteran's service-connected 
pseudofolliculitis barbae covers.  The 
examiner should provide these estimates for 
the periods during flare-ups and between 
flare-ups.  The examiner is also asked to 
review the Veteran's VA medical records and 
discuss whether the Veteran has received 
systemic therapy for his pseudofolliculitis 
barbae and, if so, should discuss how 
frequently such therapy has been necessary.

3.  After the development requested above has 
been completed, again review the record.  If 
any benefit sought on appeal remains denied, 
the appellant and his representative should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


